Citation Nr: 1403541	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to August 13, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from December 1942 to January 1946 and was awarded the Purple Heart medal and Combat Infantryman Badge in connection with combat in World War II.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, that denied a rating in excess of 20 percent for arthritis of the right hip, and ratings in excess of 10 percent for bilateral thigh and left leg scars.

In an unappealed November 2009 rating decision, the RO denied entitlement to special monthly compensation based on the need for regular aid and attendance of another person or on account of being housebound.

Then, in an August 2011 decision, the Board denied a rating in excess of 20 percent for right hip osteoarthritis prior to August 13, 2010 and granted a 40 percent rating from that date.  The Board also denied ratings in excess of 10 percent for left and right thigh scars and a left leg scar.  At that time, the Board remanded the Veteran's claim for a TDIU to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In a July 2013 decision, the AMC granted entitlement to a TDIU, effective from August 13, 2010.  Thus, the only remaining matter before the Board is entitlement to a TDIU prior to that date.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to August 13, 2010, service connection was in effect for osteoarthritis of the right hip, evaluated as 20 percent disabling; and scars of the right and left thighs, and left leg, each evaluated as 10 percent disabling.  The Veteran's combined disability evaluation was 50 percent prior to August 13, 2010.

2.  The Veteran's service connected disabilities have precluded gainful employment during the entire appeal period prior to August 13, 2010.


CONCLUSION OF LAW

The criteria for the award of a TDIU have been met throughout the entire appeal period prior to August 13, 2010.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 3.341(a), 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

This decision essentially is a full grant of the benefit sought on appeal.  Hence, further notice or assistance would not aid the Veteran in substantiating the claim.

II. Facts and Analysis

A TDIU is assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

As noted in the August 2011 Board remand, the claim for TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO received the Veteran's current claim for an increased rating for his right hip and left and right lower extremity scar disabilities on March 23, 2007.  Thus, VA is required to consider entitlement to a TDIU during the entire period beginning that date.  The Veteran is currently in receipt of a TDIU from August 13, 2010; hence, the question of his entitlement to a TDIU on and after that date is not before the Board.

In this case, prior to August 13, 2010, service connection was in effect for osteoarthritis of the right hip, evaluated as 20 percent disabling; and scars of the right and left thighs, and left leg, each evaluated as 10 percent disabling.  The Veteran's right hip and lower extremity scars resulted from a single accident.  His combined disability evaluation was 50 percent prior to August 13, 2010.  Thus, the Veteran did not meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a). 

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Board recognized that it was prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In accordance with the August 2011 remand, the Veteran's claim was forwarded to the Director of VA's C&P Service for extraschedular consideration.  His August 2013 report notes that a May 2013 VA examination demonstrated that the Veteran's scars did not prevent employment and that other non-service connected conditions, including diabetes with peripheral neuropathy, congestive heart failure, hypertension, and peripheral vascular disease, do prevent employment.  The Veteran was also diagnosed with severe hearing loss, severe spinal stenosis, right shoulder injury, arthritis of the left hip, and gastroesophageal reflux disease (GERD), that were not related to service.

The Director determined that there was no evidence to warrant an extraschedular grant of a TDIU prior to August 13, 2010.  As the Director of VA's C&P Service considered entitlement to a TDIU on an extraschedular basis, the Board may now examine entitlement to TDIU on that basis.  Anderson v. Principi, 18 Vet. App. 371 (2004).

The medical evidence includes private treatment records, from R.A.K., D.O., dated from July 2004 to June 2010, that describe the Veteran's treatment for right flank pain and worsening right hip pain, in January 2006 and June 2007, respectively.  The records show that he was mainly treated for non-service-connected medical problems including peripheral vascular disease with claudication in the right leg, diabetes, hypertension, a history of rhinitis, lumbar disc disease, right rotator cuff syndrome, and chronic sinusitis.  

The record includes a formal application for a TDIU (VA Form 21-8940) from the Veteran submitted in November 2005 in conjunction with an earlier claim for that benefit.  He reported that he retired from the United States Post Office in February 1984 and completed four years of high school education.  

A June 2006 VA examination report reflects the Veteran's report of progressively worsening right hip pain that was aggravated by walking (he was only able to walk one half block due to pain) and treated with medication.  He did not use assistive devices and there were no constitutional symptoms of arthritis, incapacitating episodes of arthritis, or functional limitations on standing or walking.  The examiner noted that the Veteran was not employed, and the Veteran 's right hip disability had mild effects on some activities of daily living and caused limited ambulation.

The Veteran also reported that his lower extremity scars were due to a gunshot wound sustained in service in 1944.  He experienced pain due to the scars, but no skin breakdown.  The right thigh scar did not result in any limitation of motion or loss of function.  The examiner did not conclude that the Veteran was unable to work due to his service-connected right hip and lower extremity disabilities.

A Request for Employment Information in Connection With Claim for Disability Benefits (VA 21-4192) received in October 2006 shows that the Veteran worked for the United States Postal Service from 1951 to 1984 from which he retired.  It is unclear from this record if he retired due to age or disability.  

An October 2006 VA examination report reveals no right hip pain associated with any ranges of motion and no additional limitation of motion or joint function due to pain, fatigue, weakness, or lack of endurance following repetitive use or during flare ups.  The Veteran had worked as a packer prior to employment with the Postal Service.

The right thigh scar findings were similar to those reported in June 2006.  The left lower extremity scars were not tender nor did they result in any limited motion or function.  The examiner did not find that the Veteran was unable to work due to right hip and bilateral lower extremity scar disabilities.

The RO has recognized the Veteran's claim for increase as having been received on March 23, 2007.

According to an April 2007 VA examination report, the Veteran described daily, constant, and worsening right hip pain, that was throbbing in nature.  He occasionally used a walker to ambulate, and was able to stand for 10 minutes and walk one half block.  There was pain at the end of all ranges of motion and some decreases in range of motion on repetitive use due to pain, although the examiner was unable to quantify the exact additional limitation in degrees. 

The Veteran's lower extremity scars were not painful or unstable, did not cause limited function, and were diagnosed as healed.  The examiner did not find the Veteran unemployable due to service-connected right hip and lower extremity scar disabilities.

Private treatment records, dated during September and October 2009, show that, while hospitalized, the Veteran received speech, physical, and occupational therapy.  There is no indication that the therapies were for service-connected right hip or lower extremity scar disabilities.

A report of Examination for Housebound or Permanent Need for Regular Aid and Attendance, completed by Dr. R.K. and apparently received in October 2009, indicates that the Veteran was unable to live independently on his own.  He was elderly with severe kyphoscoliosis and needed assistance with his activities of daily living.  He had bilateral lower extremity weakness and required a walker to ambulate.  His balance was poor and he was only able to ambulate short distances.  The Veteran's diagnosed disabilities were peripheral vascular disease with claudication in the right leg and lumbar disc disease.  

The August 13, 2010 VA examiner noted that the Veteran reported that he retired from his job as a mail carrier for the U.S. Postal Service in 1984 due to his right hip disabiltiy.  

The schedular rating of 20 percent for right hip osteoarthritis is reflective limitation of flexion of the thigh to 30 degrees, see 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2013), and recognition that the Veteran's right hip pain limited his functional ability during flare-ups and with repeated use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § §4.40, 4.45 (2013).  See also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  As such, it contemplates some occupational impairment due to the right hip disability alone. 

The schedular ratings of 10 percent for the bilateral thigh and left leg scars are reflective of superficial and painful scars, see 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  As such, it contemplates some limited occupational impairment due to the scars alone.

The evidence in favor of the Veteran's claim includes his report of leaving his last employment due to the service connected hip disability, the reports of poor balance, and need to use a walker for ambulation.  The Veteran's only reported employment experience has been in jobs requiring significant ability to ambulate or be physically active.  

There is evidence that the Veteran has significant non-service connected disabilities, but there is no clear medical opinion that the service connected disabilities alone would permit him to work.  There is evidence that his use of a walker and increasing difficulty with ambulation has been due to the right hip gunshot wound residuals.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU has been warranted for the entire appeal period prior to August 13, 2010.

The Board has not set a specific effective date for the beginning of the TDIU, so as to permit the agency of original jurisdiction to set an effective date in the first instance, and afford the Veteran the opportunity to submit evidence and argument as to the specific appropriate effective date.



ORDER

Entitlement to a TDIU during the entire appeal period prior to August 13, 2010, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


